DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear how the mats can each be 12 cm thick for a thickness of 12cm. If four or five mats are 12 cm thick, then the thickness would be 36 to 48 cm. 
Regarding claim 8, it is unclear whether “a respective centering tab” are the same tabs referred to as “tabs for centering” in claim 7. For purposes of examination it will be assumed that they are. Furthermore, it is unclear how the situation in claim 7 where the tabs are on the base mattress can go along with the “vice versa” situation in claim 8 where the receiving mattress has a buttonhole. The vice versa situation would need to be outlined in claim 7 as well for it to make sense in claim 8.
Regarding claim 12, it is unclear if the phrase “as the case may be” requires the proceeding words or not. Further regarding claim 12, the claim ends on “mattress; and” and it is unclear if more steps are missing from the claim. 
Further regarding claim 12, there are numerous antecedent basis issues throughout the claim, as the claim does not depend from any other claim and yet seems to refer back as though it does. Some examples are “such a mattress set”, “the first envelope”, “the padding pads” “the filling”, “the receiving mattress”, “the plurality of wool mats”, “the stack of wool mats”, “the stack”, “the wool”, “the padding pads”.
Regarding claim 13, as padding the mattress does not seem required by claim 12, it is unclear how re-padding can be required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etsy NPL (https://www.etsy.com/listing/248310509/wool-topper-kit?epik=dj0yJnU9ZUpzUzBzZzJ1V2pCNWhZNmdYbU1vMENqVXA1M3l3bGsmcD0wJm49ZGsxM250em1SUV9fRW1fOHZrQk8wdyZ0PUFBQUFBR0xoLXBR).
Regarding claim 12, Etsy teaches a method of renovating such a mattress set, comprising: opening the first envelope enclosing the filling of the receiving mattress (Paragraph 7 of Description, “The two-sided zipper option is included in the pattern so that when you reloft your wool in 8 years, instead of unstitching two seams, you merely unzip it and untuft it”), as the case may be after removal of the padding pads; removing the plurality of wool mats (Figure 1 and Paragraph 1 “wool batting included”) from the stack; re-carding the wool of the plurality of wool mats of the stack (Paragraph 7 of Description, “Then you send your wool to a mill for rewashing and carding.”); reconstituting the stack of wool mats; and 201579-036U Patent Applicationputting back the stack of wool mats into the first envelope of the receiving mattress (Paragraph 7 of Description, “When it comes time to reassemble, all you need to do is layer the wool inside, zip it shut and tuft again.”); and

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maarbjerg (US Patent 20090139034) in view of Natural Bedding NPL (https://www.youtube.com/watch?v=KzXEP9iYGAE). 
Regarding claim 1, Maarbjerg teaches a wool mattress set comprising: a receiving mattress (Figure 3; 38) comprising a wool filling (Paragraph 29) enclosed in a first envelope (Figure 6; top envelope enclosing top filler 18); and a base mattress (Figure 3; 42) comprising a foam filling (Figure 3; 38;) enclosed in a second envelope (Figure 6; bottom envelope enclosing bottom filler 18), the receiving mattress being laid on the base mattress (Figure 6; as shown), and the receiving mattress and the base mattress being independent and separable from each other (Figure 3; as shown), wherein the wool filling of the receiving mattress comprises wool mat layers (Paragraph 29). Maarbjerg does not specifically teach wherein the wool filling of the receiving mattress comprises a stack of a plurality of superposed wool mat layers, essentially devoid of wool flakes. Natural Bedding teaches wherein the wool filling of the receiving mattress comprises a stack of a plurality of superposed wool mat layers, essentially devoid of wool flakes (see wool batting in video, for example at 7:26, she is using two wool bats superposed, with no wool flakes). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the wool batting of Maarbjerg to include several layers of wool batting as in Natural Bedding in order to allow for further padding within the mattress and a softer feel. 
Regarding claim 2, Maarbjerg teaches the receiving mattress further comprises pads formed between opposite faces of the receiving mattress, for the padding of the wool filling enclosed in the first envelope (Paragraph 29 states that the filling material in a pocket can include wool batting and foam and that two materials can be used in a single pocket, thus meaning foam and wool can be placed together in a single pocket, where the foam would be pads formed between opposite faces of the receiving mattress).
Regarding claim 5, Maarbjerg does not specifically teach the density of the foam filling of the base mattress is of at least 35 kg/m3. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the density of the foam filling of Maarbjerg in order to achieve the firmness profile desired by a particular user and because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Regarding claim 6, Maarbjerg teaches the first and/or the second envelope are removable covers (Figure 4 and 5, as shown) that may be open one three or four sides.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maarbjerg (US Patent 20090139034) in view of Natural Bedding NPL (https://www.youtube.com/watch?v=KzXEP9iYGAE) in view of Amazon NPL (https://www.amazon.com/100-Organic-Wool-Stuffing-Batting/dp/B00L99CWPW).
Regarding claim 3, Maarbjerg does not teach the stack is a stack of four to five mats of 12 cm thickness each, made of needled wool mats of 1.5 kg/m2 for a thickness of 12 cm. Amazon teaches wool mats of 1.5 kg/m2 (Page 1, 2.8 lbs/linear yard). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the fiber batting of Maarbjerg to be 1.5 kg/m2  in order to allow the user to have a firmness that the user preferred and because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961). Maarbjerg and Natural Bedding do not teach using 4 or 5 mats, however it would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to include 4 or 5 bats in order to achieve a thickness to optimize user comfort, and doing so would simply be optimization and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961). Maarbjerg and Natural bedding do not teach the mats are 12cm thick or made of needled wool, however it would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to have the wool be needled and choose a thickness of 12cm for the bats in order to achieve the desired firmness/softness of the user, and because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maarbjerg (US Patent 20090139034) in view of Natural Bedding NPL (https://www.youtube.com/watch?v=KzXEP9iYGAE) in view of Kho (US Patent Application Publication 20190133334).
Regarding claim 4, Maarbjerg does not specifically teach the foam filling of the base mattress comprises a material originating from foam recycling. Kho teaches the foam filling of the base mattress comprises a material originating from foam recycling (abstract). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the foam of Maarbjerg to be recycled foam because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maarbjerg (US Patent 20090139034) in view of Natural Bedding NPL (https://www.youtube.com/watch?v=KzXEP9iYGAE) in view of Larson (US Patent 6016582).
Regarding claim 7, Maarbjerg does not specifically teach the base mattress comprises at its periphery, in particular at its four corners, tabs for centering and holding in place of the receiving mattress laid thereon. Larson teaches the base mattress comprises at its periphery, in particular at its four corners, tabs for centering and holding in place of the receiving mattress laid thereon (Figure 1; 28, at the corners of the mattress). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the zipper connection of Maarbjerg to be a tab and button connection as in Larson to allow the mattress to be detached at singular locations around the periphery to access different areas of the inside. 
Regarding claim 8, Maarbjerg does not specifically teach the receiving mattress further comprises, at each of its four corners, a button adapted to cooperate with a buttonhole of a respective centering tab, or vice versa the receiving mattress comprises, at each of its four corners, a buttonhole adapted to cooperate with a button of a respective centering tab. Larson teaches the receiving mattress further comprises, at each of its four corners, a button (Figure 2; 32) adapted to cooperate with a buttonhole of a respective centering tab, or vice versa the receiving mattress comprises, at each of its four corners, a buttonhole adapted to cooperate with a button of a respective centering tab (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the zipper connection of Maarbjerg to be a tab and button connection as in Larson to allow the mattress to be detached at singular locations around the periphery to access different areas of the inside.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maarbjerg (US Patent 20090139034) in view of Natural Bedding NPL (https://www.youtube.com/watch?v=KzXEP9iYGAE) in view of Leeds (US Patent Application Publication 20190269255).
Regarding claim 9, Maarbjerg does not specifically teach the envelope of the base mattress comprises, at least on its face in contact with the receiving mattress, an anti-slip material. Leeds teaches the envelope of the base mattress comprises, at least on its face in contact with the receiving mattress, an anti-slip material (Paragraph 17). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the envelope of Maarbjerg to include an anti-slip material in order to prevent movement between the padding and the underlying surfaces.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maarbjerg (US Patent 20090139034) in view of Natural Bedding NPL (https://www.youtube.com/watch?v=KzXEP9iYGAE) in view of DIY Wool Batting NPL (https://web.archive.org/web/20160330221704/https://diynaturalbedding.com/product/wool-batting/).
Regarding claim 10, Maarbjerg teaches a method of making a mattress set, comprising: obtaining, a plurality of parts whose length and width size correspond to the length and width of the receiving mattress to be made (Figure 6; as shown); 191579-036U Patent Application whose thickness size corresponds, as the case may be after padding, to the thickness of the receiving mattress to be made (Figure 6; as shown, top half 22); putting the stack into a first envelope (Figure 6; envelope surrounding top filling 18) to obtain the receiving mattress; optionally making a padding by sewing pads between opposite faces of the receiving mattress obtained; obtaining a foam block whose length, width and thickness sizes correspond to the respective sizes of the base mattress to be made; and putting the foam block into a second envelope, to obtain the base mattress (Figures 4 and 5, and Paragraph 31). Maarbjerg does not specifically teach the obtaining is by cutting a wool roll mat, superposing the plurality of wool mat parts in such a way as to obtain a stack, or that the foam block is a singular foam block. Natural mattress teaches superposing the plurality of wool mat parts in such a way as to obtain a stack (see wool batting in video, for example at 7:26, she is using two wool bats superposed, with no wool flakes), or that the foam block is a singular foam block (See latex foam at at least 12:36). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the wool batting of Maarbjerg to include several layers of wool batting as in Natural Bedding in order to allow for further padding within the mattress and a softer feel. Wool batting teaches the obtaining is by cutting a wool roll mat (Paragraph 6 describes cutting the bat to the desired length). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the wool batting of Maarbjerg to be cut in order to prevent lumps by having exact lengths of material.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maarbjerg (US Patent 20090139034) in view of Natural Bedding NPL (https://www.youtube.com/watch?v=KzXEP9iYGAE) in view of DIY Wool Batting NPL (https://web.archive.org/web/20160330221704/https://diynaturalbedding.com/product/wool-batting/) in view of Holy Lamb Organics NPL (https://www.holylamborganics.com/products/wool-mattress).
Regarding claim 11, rolling the receiving mattress and packaging the obtained roll for shipping; and further rolling the base mattress separately from the receiving mattress, and packaging the obtained roll for shipping. Holy Lamb Organics teaches rolling the receiving mattress and packaging the obtained roll for shipping; and further rolling the base mattress separately from the receiving mattress, and packaging the obtained roll for shipping (Comment by Lua states, “The bedding came rolled & tied with organic cotton & wool.” See also the Layering Systems section which describes using a latex foam pad with the wool mattress, and thus as a separate product would be rolled separately) (Examiner notes that although this comment was made in March 2021, the page has been up and shipping in this manner from at least 2019 as indicated by other review dates and the wayback machine). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the two mattress parts of Maarbjerg to be rolled separately for shipping in order to allow the products to be sold singly for replacement or duplicate purchasing. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Etsy NPL (https://www.etsy.com/listing/248310509/wool-topper-kit?epik=dj0yJnU9ZUpzUzBzZzJ1V2pCNWhZNmdYbU1vMENqVXA1M3l3bGsmcD0wJm49ZGsxM250em1SUV9fRW1fOHZrQk8wdyZ0PUFBQUFBR0xoLXBR) in view of Maarbjerg (US Patent 20090139034).
Regarding claim 13, Etsy does not teach repadding the receiving mattress. Maarjberg teaches re-padding the receiving mattress (Figure 4 and 5 show padding being removed from and replaced into the receiving mattress, and Paragraph 29 discusses how both wool and another padding can be placed in a singular pocket). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the mattress of Etsy to include additional padding in order to provide the appropriate firmness and feel desired by the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619